The only complaint made in appellant's motion is that we did not pass on the supposed error in the refusal of an application for postponement or continuance of the case because of the absence of a state witness. The court's qualification to the bill of exceptions taken to this matter shows an entire lack of diligence in regard to the absent witness, who lived in the town and county of the forum; nor is there an affidavit attached to the motion for new trial showing the truth of the matters stated as those expected to be proved by him. Appellant's complaint is without merit.
The motion for rehearing is overruled.
Overruled.